Case 2:19-cv-00695-SJF-SIL Document 18 Filed 04/01/19 Page 1 of 2 PageID #: 105




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------X
Y-GAR CAPITAL LLC,                       Civil Action No. 2: 19-cv-00695-SJF-SIL

                        Plaintiff,       NOTICE OF VOLUNTARY DISMISSAL
                                         PURSUANT TO F.R.C.P. 4l(a)(l)(A)(i)
      vs.

CREDIT SUISSE GROUP AG, CREDIT
SUISSE AG, CREDIT SUISSE                                            FILED
INTERNATIONAL, CREDIT SUISSE         .                           IN CLERK'S OFFICE
                                                           U.S. DISTRICT COURT E.D.N.Y.
SECURITIES (USA) LLC, TIDJANE THIAM, :
DAVID R. MATHERS, JANUS
HENDERSON GROUP PLC, JANUS INDEX :
                                     :                     *      APR 012019        *
& CALCULATION SERVICES LLC and       .
                                                           LONG ISLAND OFFICE
JANUS DISTRIBUTOR LLC,

                        Defendants.
-------------x
Case 2:19-cv-00695-SJF-SIL Document 18 Filed 04/01/19 Page 2 of 2 PageID #: 106




       Pursuant to F.R.C.P. 4l(a)(l)(A)(i)ofth e Federal Rules of Civil Procedure, plaintiffY-GAR

Capital LLC, through its undersigned counsel, hereby gives notice that the above captioned action is

voluntarily dismissed without prejudice against the defendants.

DATED: March 29, 2019                         ROBBINS GELLER RUDMAN
                                               &DOWDLLP
                                              SAMUEL H. RUDMAN



                                                             Isl Samuel H. Rudman
                                                            SAMUEL H. RUDMAN

                                              58 South Service Road, Suite 200
                                              Melville, NY 11747
                                              Telephone: 631/367-7100
                                              631/367-1173 (fax)
                                              srudman@rgrdlaw.com

                                              ROBBINS GELLER RUDMAN
                                                &DOWDLLP
                                              BRIAN E. COCHRAN
                                              200 South Wacker Drive, 31st Floor
                                              Chicago, IL 60606
                                              Telephone: 312/674-4674
                                              312/674-4676 (fax)
                                              bcochran@rgrdlaw.com

                                              LEEDS BROWN LAW, P.C.
                                              JEFFREY K. BROWN
                                              One Old Country Road, Suite 347
                                              Carle Place, NY 11514
                                              Telephone: 516/873-9550
                                              516/747-5024 (fax)
                                              jbrown@leedsbrownlaw.com

                                              Attorneys for Plaintiff


 1h1. Cler~ r1\ +he.
 S"     Ord-c.. r~ c:l. .
                                                -
                                               s/ Sandra J,. Feuerstein
                                                       u
                                                        \) .S.D .:!       ..
